Citation Nr: 1333034	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  09-22 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a psychiatric disability other than posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

N. Snyder, Counsel






INTRODUCTION

The Veteran served on active duty from November 1967 to February 1976. 

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.


REMAND

In December 2011, the Board remanded this case for further development, to include obtaining an addendum opinion from the examiner who conducted a July 2011 VA psychiatric examination of the Veteran.  The examiner was to provide an opinion addressing the etiology of each acquired psychiatric disorder (other than PTSD) present during the period of the claim.  The Board noted that the Veteran had been diagnosed with major depression in July 2008 and stated that the addendum opinion should specifically address whether major depression has been present at any time during the pendency of the claim.  If the July 2011 examiner was unavailable, the required opinion was to be obtained from another psychiatrist or psychologist.  Another examination of the Veteran was only to be performed if deemed necessary by the person providing the required opinion.  

Thereafter, the Veteran was afforded a VA examination in February 2012.  Neither the examination report nor a March 2012 addendum to the report is in compliance with the Board's remand directives.  Compliance with remand directives by the originating agency is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the appeal must again be remanded for compliance with the Board's remand directives. 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  Then, the claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders should be provided to the VA examiner who conducted the February 2012 VA examination.  The examiner should be requested to review the record and provide an addendum addressing whether major depression has been present at any time during the period of the claim.  In answering this question, the examiner should specifically address the July 2008 diagnosis of major depression.  If the examiner determines that major depression has been present at any time during the pendency of the claim, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the major depression is etiologically related to the Veteran's active service or was caused or permanently worsened by the Veteran's service-connected posttraumatic stress disorder. 

The rationale for all opinions expressed must also be provided.

If the February 2012 examiner is unavailable, the claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders should be provided to and reviewed by another psychiatrist or a psychologist with appropriate expertise who should be requested to provide the required opinions with supporting rationale. 

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

3.  The RO or the AMC should undertake any additional development it determines to be warranted. 

4.  Then, the RO or the AMC should readjudicate the issue on appeal, in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

